Judgment, Supreme Court, New York County (Charles J. Tejada, J., at suppression hearing; Marcy L. Kahn, J., at jury trial and sentence), rendered March 28, 2006, as amended April 18, 2006, convicting defendant of criminal sale of a controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 7 to 14 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. We do not read any of the language employed by the court in its decision as indicating it misapprehended its role as factfinder (cf. People v Delgado, 80 NY2d 780 [1992]). The evidence adduced at the hearing was sufficient to permit the inference that defendant was arrested because he matched a detailed description provided by an undercover officer who had purchased drugs from defendant and another man (see People v Sanchez, 245 AD2d 105 [1997], lv denied 92 NY2d 860 [1998]; People v Brown, 238 AD2d 204 [1997], lv denied 90 NY2d 1010 [1997]; see also People v Gonzalez, 91 NY2d 909, 910 [1998]). We have considered and rejected defendant’s remaining arguments. Concur—Lippman, P.J., Andrias, Sweeny and Renwick, JJ.